Citation Nr: 1818723	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-08 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel



INTRODUCTION
The Veteran served in the United States Navy from October 1961 to February 1966. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from decisions in September and November 2012 of the Department of Veterans Affairs (VA) regional office (RO) in St. Paul, Minnesota. 

A claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was initially on appeal.  However, it was granted by the RO in an April 2013 rating decision, and   consequently, is no longer on appeal before the Board.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part. 


REMAND

The Veteran has been treated at the VA hospital in Minneapolis, Minnesota.  There are no updated VA medical records after August 2012.  Records of evaluations and treatment for disabilities may contain pertinent information, and because VA treatment records are constructively of records, the records must be sought.  The Board notes that VA records from August 2012 must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In March 2012 notice of disagreement, the Veteran stated that a rating of 30 percent - which was due to be implemented following the expiration of a one-year period after right knee surgery - was not reflective of the severity of his right knee disability.  The Veteran was afforded a VA examination in August 2014, where the examiner opined that the Veteran's service-connected right knee disorder had not worsened.  However the examination is inadequate because it does not conform with the requirements described in Corriea v. McDonald, 28 Vet.App. 15 (2016).  Pursuant to Corriea, 38 C.F.R. § 4.59 requires that a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with rating of motion measurements of the opposite undamaged joint.  The August 2014 VA examination includes joint testing for range of motion, but does not differentiate between active and passive ranges of motion, nor weight-bearing and nonweight-bearing.  As such the examination is inadequate for rating purposes and a remand is necessary to afford the Veteran an adequate examination.

The Veteran was afforded a VA examination for PTSD in May 2012.  No PTSD diagnosis was found.  The examiner diagnosed the Veteran with major depressive disorder, but did not provide an opinion the concerning the etiology of his disorder; therefore the Board finds the examination to be inadequate.  Also in a November 2011 VA treatment note the evaluating psychiatrist diagnosed the Veteran with PTSD, anxiety disorder and mild depression.  The VA psychiatrist stated the Veteran's diagnoses maybe associated with his Vietnam war experiences.  A rationale for this conclusion was not included in this treatment note.  The Board finds it necessary to afford the Veteran a new VA examination to determine the likelihood that the Veteran's psychiatric disorders are related to his service in Vietnam.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify all treatment providers, VA and non-VA, who have treated him for his right knee disability and any psychiatric disorder.  After obtaining any necessary consent, the AOJ should obtain copies of treatment records not already in the claims file, to include updated treatment records.  The Veteran may also obtain and submit the requested records.

2.  Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected right knee disability.  

The examiner should describe in detail limitations of motion on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with rating of motion measurements of the opposite undamaged knee. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to determine the nature and current etiology of the Veteran's acquired psychiatric disorders. The claims folder must be made available to the examiner for review of the pertinent documents therien and the examination report must reflect such a records review took place. 

3.  The examiner is asked to provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that any acquired psychiatric disorder to include PTSD diagnosed during the course of the claim is of service onset or otherwise etiologically related to service.  The examiner should address the PTSD, anxiety disorder and mild depression diagnoses made by a VA treating psychiatrist in the November 2011 treatment note.  

The examiner should also address the psychiatrist's notation that these psychiatric disorders may be related to his service in Vietnam.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 ( 2012).



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





